UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2255



CLARENCE BROWN,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(96-684-BLA)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Clarence Brown, Petitioner Pro Se. Christian P. Barber, Jill M.
Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

a waiver of recovery of an overpayment of black lung benefits. Our

review of the record discloses that the Board's decision is based

upon substantial evidence and is without reversible error. Accord-
ingly, we affirm on the reasoning of the Board. Brown v. Director,
Office of Workers' Compensation Programs, No. 96-684-BLA (B.R.B.

Aug. 27, 1996). We dispense with oral argument because the facts an

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2